United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1389
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
$20,000.00 in U.S. Currency,           *
                                       *
            Defendant,                 * [UNPUBLISHED]
                                       *
Hyon Ok Stallings,                     *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: September 21, 2005
                                 Filed: September 27, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

    Claimant Hyon Ok Stallings appeals from the district court’s1 adverse grant of
summary judgment in this civil forfeiture action.




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
       We conclude summary judgment was proper because the government met its
burden of proving probable cause to forfeit the $20,000 at issue, and Stallings failed
to meet her burden of showing by a preponderance of the evidence that the $20,000
was not connected to drug-trafficking activities. See United States v. Premises
Known as 7725 Unity Ave. N., Brooklyn Park, Minn., 294 F.3d 954, 958 (8th Cir.
2002) (burden shifting); United States v. $141,770 in U.S. Currency, 157 F.3d 600,
604 (8th Cir. 1998) (where large sums of money are not only stowed in an unusual
location, but are also wrapped in scented fabric softener sheets and sealed in zip-lock
bags, connection to drug trafficking cannot reasonably be disputed); United States v.
$41,305 in Currency and Travelers Checks, 802 F.2d 1339, 1344-45 (11th Cir. 1986)
(claimant must do more than show existence of possible legitimate sources for cash,
because possibility alone does not constitute preponderance of evidence defeating
forfeiture). We find no compelling reason to consider evidence Stallings attempts to
submit for the first time on appeal. See Rivers-Frison v. Se. Mo. Cmty. Treatment
Ctr., 133 F.3d 616, 619 n.2 (8th Cir. 1998).

      Accordingly, we affirm.
                     ______________________________




                                         -2-